In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1977V
                                          UNPUBLISHED


    DANA SMITH,                                                 Chief Special Master Corcoran

                         Petitioner,                            Filed: June 24, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Tetanus Diphtheria acellular
                                                                Pertussis (Tdap) Vaccine; Shoulder
                         Respondent.                            Injury Related to Vaccine
                                                                Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Mary Eileen Holmes, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

      On December 28, 2020, Dana Smith filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that she suffered from a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of receiving a tetanus-diphtheria-acellular
pertussis (“Tdap”) vaccine administered on August 5, 2019. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On June 10, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for her SIRVA. On June 24, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $68,217.62,
representing compensation in the amounts of $67,500.00 for her pain and suffering and

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$717.62 for her past unreimbursable expenses. Proffer at 1-2. In the Proffer, Respondent
represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $68,217.62, representing compensation in the amounts of
$67,500.00 for her pain and suffering and $717.62 for her past unreimbursable
expenses in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.


                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                   )
 DANA SMITH,                                       )
                                                   )
                Petitioner,                        )
                                                   )    No. 20-1977V
 v.                                                )    Chief Special Master Corcoran
                                                   )    ECF
 SECRETARY OF HEALTH AND HUMAN                     )
 SERVICES,                                         )
                                                   )
                Respondent.                        )
                                                   )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On December 28, 2020, Dana Smith (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered a Shoulder Injury Related to Vaccine

Administration (“SIRVA”), as defined in the Vaccine Injury Table, following administration of a

tetanus, diphtheria, and acellular pertussis (“Tdap”) vaccine she received on August 5, 2019.

Petition at 1. On June 10, 2022, the Secretary of Health and Human Services (“respondent”)

filed a Rule 4(c) Report indicating that this case is appropriate for compensation under the terms

of the Act for a SIRVA Table injury, and on June 10, 2022, the Chief Special Master issued a

Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 29; ECF No. 30.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $67,500.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $717.62. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following1: a lump sum payment of $68,217.62, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Dana Smith:                  $68,217.62.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Principal Deputy Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Deputy Director
                                             Torts Branch, Civil Division


1Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                2
                       TRACI R. PATTON
                       Assistant Director
                       Torts Branch, Civil Division

                       /s/Mary E. Holmes
                       MARY E. HOLMES
                       Trial Attorney
                       Torts Branch, Civil Division
                       U. S. Department of Justice
                       P.O. Box l46, Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Tel: (202) 616-5022
                       Mary.E.Holmes@usdoj.gov


DATED: June 24, 2022




                         3